Case 1:20-cv-21553-MGC Document 171-1 Entered on FLSD Docket 06/22/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO: 20-21553-CIV-COOKE/GOODMAN


     PATRICK GAYLE, et al.,

              Petitioners,
     v.

     MICHAEL W. MEADE, et al.,

           Respondents.
     ________________________________________/

    ORDER GRANTING RESPONDENTS’ UNOPPOSED MOTION FOR EXTENSION
             OF TIME TO FILE A RESPONSE TO THE COMPLAINT

          THIS MATTER is before the Court upon Respondents’ Unopposed Motion for

   Extension of Time to File a Response to the Complaint. Having carefully considered the

   same, and finding good cause has been shown, it is ORDERED and ADJUDGED as

   follows:

          Defendants shall have up to and including June 29, 2020, to file an answer or other

   response to the complaint.

          DONE AND ORDERED in Chambers, Miami, Florida this __ day of June, 2020


                                                    __________________________________
                                                    MARCIA G. COOKE
                                                    UNITED STATES DISTRICT JUDGE


   Copies furnished to:
   Counsel of Record
